DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim status
2. 	In response to the amendments filed 03/31/2021, claims 1, 3, 9 and 11 were amended, claims 2, 6, 10, 14 and 16 were canceled and new claims 17-18 were added. Therefore, claims 1, 3-5, 7-9, 11-13, 15 and 17-20 are currently pending for examination.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur et al. (US 2016/0225255) in view of Beaurepaire et al. (Beaurepaire; US 2019/0063947).
E.g. 0005: identifying the vehicle transportation network information includes identifying the vehicle transportation network information such that the vehicle transportation network information includes parking area information representing a plurality of parking areas, determine a target parking area from the plurality of parking areas as the primary destination based on the vehicle transportation network information…, 0109-0114], the method comprising:
determining stops of a plurality of vehicles, wherein one stop is a geographical position where one vehicle of the plurality of vehicles has stayed longer than a pre-determined time period [E.g. 0098: vehicle spatial data may be retrieved periodically. When a vehicle remains at the same location for longer than the sampling period, two records would be generated with the same, or nearly the same, vehicle spatial data. The collection of vehicle spatial data is not limited to any particular technique provided that it can associate the vehicle spatial data with at least one other piece of information such as time and/or date, target location (as opposed to resulting location), a period or duration between a vehicle stop event and a subsequent vehicle start event, etc., 0109-0114, also see claims 1, 13 and 18];
clustering the determined stops into clusters based on spatial closeness of the geographical positions of the determined stops [E.g. 0005: Each parking area from the plurality of parking areas is associated with a respective location in the vehicle transportation network by identifying a plurality of coordinates representing vehicle spatial data, partitioning the plurality of coordinates into at least two groups of vehicle locations based on at least one condition existing when the plurality of coordinates was identified, clustering the vehicle spatial data for a first group of the at least two groups of vehicle locations based on proximity, comparing dimensions of the clustered vehicle spatial data for the first group with other location data within 
determining parking areas by identifying one or more of the clusters that fulfil one or more pre-determined criteria [E.g. 0005: Each parking area from the plurality of parking areas is associated with a respective location in the vehicle transportation network by identifying a plurality of coordinates representing vehicle spatial data, partitioning the plurality of coordinates into at least two groups of vehicle locations based on at least one condition existing when the plurality of coordinates was identified, clustering the vehicle spatial data for a first group of the at least two groups of vehicle locations based on proximity, comparing dimensions of the clustered vehicle spatial data for the first group with other location data within the vehicle transportation network information, and defining a respective location of the clustered vehicle spatial data as a parking area of the plurality of parking areas, 0114: comparison of the cluster dimensions to the available parking lot sizes may be done for a locality relatively near to the location of the points within the cluster. Due to noise, the points may or may not be located within the bounds of a known parking lot. However, at least some of the points should overlap the known boundaries of the parking lot. In this way, the search area for the comparison may be bounded. An example of the comparison of 7700 is shown in FIG. 8D. The cluster of FIG. 8C is repeated in FIG. 8D and has dimensions represented by arrow 8700 in the X-direction and arrow 8800 in the Y-direction. While some of the points are outside of the polygon defining the known parking lots, the estimated lot size associated with the cluster is smaller than the dimensions of the known parking lot, indicating a match. Equal dimensions would also represent a match, 0115-0118, Figs. 8A-8D, also see claims 1, 13 and 18]; and
E.g. 0062: Defined parking area association information may be parking area association information generated in response to user input expressly defining or creating the parking area association information, 0065: a parking location may be associated with, or dedicated to, a destination. For example, the parking location 3200 shown in FIG. 3 may be dedicated to the building 3100 shown in FIG. 3. In some embodiments, a destination may not be associated with a parking area dedicated to the destination. For example, the parking areas 4300/4310/4320/4330 shown in FIG. 4 may not be dedicated to a particular building, destination, or point of interest, 0070-0071, 0102].
Thakur fails to expressly disclose where the availability data indicates whether empty parking spots are available in the one or more determined parking areas.
However, as shown by Beaurepaire, it was known in the art of determining parking information that an availability data indicates whether empty parking spots are available in one or more determined parking areas [E.g. 0060-0063, 0009, 0016, 0037, 0065, 0081-0085, Abstract].
It would have been obvious to one of ordinary skill in the art of determining parking information before the effective filling date of the claimed invention modify Thakur with the teaching of Beaurepaire to in order to make it easier for the user to locate an empty parking spot and thereby increase the overall user convenience.
For claim 18, is interpreted and rejected as discussed with respect to claim 17.

Allowable Subject Matter
6.	Claims 1, 3-5, 7-9, 11-13 and 15 are allowed.

Response to Remarks
7.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689